Judgment, Supreme Court, New York County (Joan Sudolnik, J.), rendered November 4, 1998, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 8 to 16 years, unanimously affirmed.
By failing to make specific objections, or by failing to request further relief after the court took appropriate curative actions, defendant failed to preserve any of his objections to the prosecutor’s summation, and we decline to review them in the interest of justice. We note in this regard that defendant’s postsummation argument to the court was insufficiently specific as to the portion of the summation being challenged, and did not seek any particular remedy. Were we to review defendant’s claims, we would reject them. To the extent that the prosecutor’s summation may be viewed as including an argument that defendant tailored his testimony after hearing the testimony of the other witnesses, such an argument would not warrant reversal (see, Portuondo v Agard, 529 US 61; People v Swift, 272 AD2d 126, lv denied, 95 NY2d 871). The court’s curative actions were sufficient to prevent any objectionable portions of the summation from causing prejudice.
We perceive no basis for a reduction of sentence. Concur— Nardelli, J.P., Buckley, Ellerin, Lerner and Rubin, JJ.